Case 1:19-mj-05644-KMW Document 11 Filed 11/15/19 Page 1 of 1 PagelD: 24
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
Minutes of Proceedings
OFFICE: CAMDEN DATE: November 15, 2019
FUDGE KAREN M. WILLIAMS
COURT REPORTER: Electronic Court Recorder
TITLE OF CASE: DOCKET NO,; 19-MJ-5644-KMW
UNITED STATES OF AMERICA
VS.
RICHARD TOBIN

DEFENDANT PRESENT

APPEARANCES:

KRISTEN M. HARBERG, ESQ. — AUSA FOR GOVERNMENT
MAGGIE MOY, ESQ, — AFPD FOR DEFENDANT

OTHER:
GARY PETTIFORD — U.S. PRETRIAL OFFICER
NATURE OF PROCEEDINGS: Hearing on Defendant’s Oral Motion for Bail

Defendant advised of rights.

Hearing on Defendant’s oral application for continuance of bail hearing.

Ordered Defendant’s application for continuance granted pending follow-up mental health
evaluation,

Ordered defendant detained pending continued Detention Hearing.

Detention Hearing continued to December 2, 2019 at 2:00 p.m. in Courtroom 5C.
Detention Order to be entered.

s/ Nicole Ramos
DEPUTY CLERK

TIME COMMENCED: 11:01 TIME ADJOURNED: 11:10 TOTAL TIME: 9 Minutes

 

 
